Citation Nr: 1817453	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-09 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from February 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.


FINDINGS OF FACT

1.  The competent and persuasive evidence shows the Veteran does not have TBI residuals; his current cognitive impairment did not have its onset during service and is not the result of an injury, disease, or event in service.

2.  The Veteran's low back disability did not have its onset during, and is not the result of an injury, disease, or event in service; and arthritis of the lumbosacral spine did not manifest itself to a compensable degree within one year of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of TBI have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in standard letter sent to the Veteran in March 2011.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records and VA treatment records are associated with the claims file.  VA provided relevant examinations in June 2011, October 2011, and November 2011.  The opinions, together with the other evidence of record, provide an adequate basis for the Board to decide the claims.  There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For the diseases explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a), the provision of 38 C.F.R. § 3.303(b) provide an alternative method of establishing the second and third elements through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The list of chronic diseases includes arthritis.

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

TBI

The Veteran contends that he sustained a head injury in a fall from a pole during a training exercise in service in May 1966.  

The service treatment records note that on May 26, 1966, the Veteran was seen after a fall from a pole.  He was noted to have sustained splinters to his buttocks.  On May 31, 1966, five days after the initial evaluation following the fall from the pole, the Veteran was seen complaining of dizziness.  X-rays of the skull were negative.  On the report of medical history completed by the Veteran in October 1969, he denied frequent or severe headache as well as loss of memory or amnesia.  The service separation examination in October 1969 noted normal head, face, neck and scalp examination.

A VA TBI examination was conducted in November 2011.  The Veteran reported that while training to climb poles in service, he lost his footing and slid down the pole.  During this slide he still had his safety belt attached to himself and wrapped around the pole.  He reported that he landed in a sitting position.  He was wearing a safety helmet.  He recalled that he awoke with others standing around him, but he did not recall if he actually lost consciousness.  He was taken to the hospital where he was examined and released.  He was advised to rest for three days.  The examiner, a medical physician, opined that the Veteran's reported cognitive impairment was not related to an inservice injury.  The examiner explained "Although this Veteran may have had a head injury while serving in the military, after service he completed a college degree which shows an adequate level of cognitive functioning.  He also has a history of alcohol abuse which is at least as likely as not to be the major contributing factor to his current cognitive impairment."

A VA psychologist also examined the Veteran during the November 2011 TBI examination.  The Veteran reported to this examiner that during service he fell from a utility pole and struck his head on the ground, but was wearing a hard hat.  He reported that there was a short loss of consciousness.  He was evaluated and was placed on bed rest for 72 hours.  The examiner noted that after service the Veteran attended college and did well.  He completed a bachelor's of Art in Public Justice, which he earned in 1978.  He worked as an insurance sales representative for eight years, and worked in an insurance agency owned by his spouse for 13 years.  He worked as an over-the-road truck driver for three years, and was terminated from three jobs after accidents.  The examiner stated that it appeared that alcohol use on the job contributed to these accidents.

The examiner diagnosed cognitive disorder, not otherwise specified, and stated that the current cognitive and memory impairments were not congruent with an acquired brain injury, but rather may be due to substance abuse, side-effects of prescribed medications, or another psychiatric diagnosis.  The examiner explained that the Veteran's fall while in the service likely did not contribute to any change in the Veteran's cognitive functioning as he was able to complete college and hold jobs that required higher-order cognitive skills for many years before the apparent decline in functioning was obvious (about 2005).  The examiner stated that the Veteran's pattern of declining functioning after a long period of high functioning was consistent with declines associated with a dementia or a similar process.  He further indicated that the etiology of the cognitive disorder NOS was unknown and was possibly related to long term alcohol abuse.

On his notice of disagreement (NOD) in March 2012 and again on his Form 9 in March 2013, the Veteran reported that during the in-service fall, the force caused his neck to snap and his helmet to hit the ground.  He reported that when he fell from the pole he hit his head first, then his neck, then his tailbone.  

The Board finds that the preponderance of the evidence is against the claim for service connection for residuals of a TBI.  The Board finds that the opinions of the VA examiners provided after reviewing the claims file and examining the Veteran are persuasive and highly probative as they reflect consideration of all relevant facts and the examiners provided detailed rationales for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  The examiners found no evidence of TBI, or other related residuals from the fall in service.  There are no medical opinions in support of the Veteran's claim.  

While the Veteran, on his NOD and Form 9, stated that he landed headfirst when he fell from the pole in service, he told the VA examiner that he landed in a sitting position.  He did not know if he lost consciousness.  On the VA psychiatric examination, the Veteran reported that he did lose consciousness.  Thus, the Board finds that, as the Veteran's statements have been inconsistent, his accounts are not probative on the question of whether he sustained a head injury in service.

However, even assuming that he did sustain a head injury in service, the medical evidence is against the claim.  The VA examiners provided persuasive opinions to the effect that the Veteran did not manifest any cognitive impairment in service or for years after, noting that he completed a college degree and maintained employment.  They found that his recent cognitive or memory problems were more likely related to alcohol use.

In sum, the most probative evidence of record indicates that the Veteran does not have current residuals of a TBI related to an injury in service; his current cognitive impairment is also not related to his military service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable in this case.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Low Back

The Veteran contends that he sustained a back injury in the fall from a pole during a training exercise in service in May 1966.  

The service treatment records note that on May 26, 1966, the Veteran was seen after a fall from a pole.  He was noted to have sustained splinters to his buttocks.  On May 31, 1966, five days after the initial evaluation following the fall from the pole, the Veteran was seen complaining of back pain.  Examination showed lumbosacral tenderness, and spinal contusion was diagnosed.  X-rays of the lumbosacral and cervical spine were taken, with the results noted as negative.  On the report of medical history completed by the Veteran in October 1969, he denied bone, joint, or other deformity.  The service separation examination in October 1969 noted normal spine examination.

In June 2003 the Veteran was seen with complaints of back pain.  He reported that he had had some moderate back pain on and off before, but never anything like this.  The Veteran also stated that he had never had an injury to his back.  The assessment was lumbosacral muscular strain.  In February 2010, the Veteran was treated after he fell on ice, was hit by a car, and dragged into the corner of his apartment building by his dog.  In March 2010 the Veteran was seen with complaints of back pain after his dog had pulled him down multiple times.  An MRI of the lumbar spine in June 2010 showed moderate-severe multilevel spondylosis.  

A VA examination was conducted in June 2011.  The Veteran reported that while in service, he was up on a power pole and his supports gave way and he slid all the way down.  He stated that he went in and they removed splinters from him, and said everything was okay.  Then two years ago he was out walking his dog and slipped on ice.  He tried to get up and slipped two more times.  Since then he had had continual problems.  The examiner noted that review of the service treatment records documented the pole incident in May 1966.  "No mention of back on initial evaluation, but patient returned a few days later 'wanting' X-rays done.  Note says X-rays of [cervical and lumbar] spine were negative."  The examiner diagnosed severe degenerative disc disease, lumbar spine, with moderate to severe spinal stenosis, multilevel.

In October 2011, a VA physician provided an opinion that the claimed low back disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that with 40 years between events and no problems in the interval, the current disability would not be related to service.

On his NOD in March 2012 and again on his Form 9 in March 2013, the Veteran reported that he had always had back pain since the in-service injury, but had learned to live with it.

The Board finds that the preponderance of the evidence is against the claim for service connection for a low back disability.  The opinion of the VA examiner is persuasive and highly probative as it reflects consideration of all relevant facts and the examiner provided a rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).   There are no medical opinions in support of the Veteran's claim.  

The record demonstrates that the Veteran sustained a spinal contusion during the fall from a pole in service.  However, X-rays at that time were negative, and the Veteran's spine was normal at separation from service.  The Veteran sustained a back injury in 2010 from multiple falls while walking his dog, the MRI conducted several months later demonstrated degenerative disc disease.  The Veteran himself back problems to the multiple falls at his June 2011 VA examination.

While the Veteran, on his NOD and Form 9, reported back pain ever since the in-service incident, when he was seen with lumbosacral muscular strain in June 2003 he only reported an intermittent history of back pain and indicated that he had never had an injury to his back.  The separate evaluations do not reflect any complaints of back pain.  Post-service VA treatment records show he reported multiple post-service falls that resulted in back pain.  Thus, the Veteran's statements regarding continuity of back pain symptomatology since the in-service incident are not entirely consistent with the objective evidence.  At any rate, the most probative evidence of record indicates that the Veteran's current low back pathology, first demonstrated in 2010, is not related to his military service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim.

To the extent that the Veteran has arthritis of the lumbosacral spine, the Board notes that arthritis is considered to be a disease for which presumptive service connection could be warranted under 38 C.F.R. § 3.309 (a).  There is no evidence of record that shows that arthritis manifested to a compensable degree within one year after discharge from service.  Indeed, the medical evidence of record indicates that the Veteran was first diagnosed with degenerative changes in his spine in 2010.  

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable in this case.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for residuals of TBI is denied.

Service connection for a low back disability is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


